Citation Nr: 0507947	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-14 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to July 
1962 and from November 1970 to May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied an increased rating for 
PTSD, currently evaluated as 50 percent disabling.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's PTSD has been manifested by occupational 
and social impairment, with deficiencies in most areas since 
December 1997; it has not been productive of total 
occupational and social impairment since that time.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no more 
than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 2000 rating decision; the June 
2000 Statement of the Case; the February 2001, September 
2002, and October 2004 Supplemental Statements of the Case; 
the July 2003 Board Remand; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for an increased 
rating for PTSD, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated February 2004 and 
December 2004 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for an increased rating for PTSD, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in February 2000, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the February 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for PTSD, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the specific language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by February 2004 and December 2004 letters and asked 
him to identify all medical providers who treated him for 
PTSD.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent several VA 
psychiatric examinations, including evaluations in October 
1999, February 2001, and June 2002.  The Board finds these 
examinations provide sufficient findings upon which to rate 
his PTSD during the period of time at issue.  There is no 
duty to provide another examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from August 1958 to July 
1962 and from November 1970 to May 1989.  He has been service 
connected for PTSD and evaluated 50 percent effective May 7, 
1993.  In September 1999, the veteran claimed that his 
symptoms were getting worse, and he filed this increased 
rating claim.  

In October 1999, the veteran underwent a VA examination.  The 
clinician noted that the interview was difficult in that the 
veteran was prone toward very wordy monologues, almost with 
press of speech at times, full of tangential associations, at 
times approximating a flight of ideas.  There were occasions 
when the clinician had to ask the question four times before 
the veteran's focus narrowed sufficiently to address the 
question.  The veteran was also angry about the interview and 
he asserted that he'd only had one day's notice.  The 
clinician reported that the veteran has difficulty processing 
information.  He noted the veteran's service in Vietnam and 
asked him about nightmares.  The veteran angrily replied that 
"They are not nightmares, they are real."  The veteran 
reported an incident in which a Vietnamese nurse had 
detonated a mine and had her guts hanging out.  He asked his 
commanding officer if they should try to get her medical 
help, but the officer told him to "finish her off...because 
she wasn't going to make it anyway."  The veteran shot her 
in the head.  He now believes that he followed an illegal 
order.  He also stated that he sees the Vietnamese woman 
sometimes.  About four or five years ago, the veteran was 
involved in an automobile accident.  He states that after the 
accident, he saw the Vietnamese woman on his windshield, 
covered in blood.  

The veteran is withdrawn and paranoid.  He does not like 
surprises and he always sits with his back to the wall so 
that no one can get behind him.  He is reminded of Vietnam by 
the news and by helicopters.  He had angry tirades against 
the government, the VA, past family members, his son, and his 
wife.  The veteran has not slept soundly for years.  

Upon examination, the clinician noted that the veteran reeked 
of cigarette smoke and was unshaven.  He was loud, volatile, 
and coarse.  His affect was constricted, intense, and labile 
with flashes of anger, grandiosity, and at other time flat.  
His thought and speech content appeared to be primarily a 
rapid, frequently non-stop chain of associations, mostly 
delivered in a rapid haranguing recitation of complaints and 
difficulties in his life.  There was no direct evidence for 
hallucinations beyond the aforementioned Vietnamese woman.  
There was also no clear evidence of additional delusional 
material; nor any evidence of active suicidal or homicidal 
ideation.  Upon mental testing, the veteran could only 
remember one out of three items after five minutes.  The 
clinician opined that the veteran was able to manage his own 
funds.  He assigned the veteran a Global Assessment of 
Functioning (GAF) score of 35 for his impairments in 
communication and the verbasiveness of his anger.  

In a February 2000 rating decision, the RO denied the 
veteran's claim for an increased rating and continued his 
rating of 50 percent.  The veteran filed a Notice of 
Disagreement, and the RO subsequently issued a Statement of 
the Case in June 2000.

The veteran has also submitted a March 1997 letter from Dr. 
M.R. that consists largely of a history of the veteran's PTSD 
the impact that the veteran's automobile accident had on it.  
In the letter, as well in his June 2000, Dr. M.R. opined that 
the automobile accident exacerbated the veteran's symptoms.  

The veteran underwent another VA examination in February 
2001.  He reported being on medication for the last ten years 
to manage his symptoms.  He stated that he is currently 
taking Celexa, a "nerve pill", a "red pill", and 
Risperdal.  The medication really helps out with the 
intrusive thoughts and nightmares (of the aforementioned 
stressor), but he still has them occasionally.  The veteran 
had startle reactivity.  He reported that his PTSD is not 
getting worse, but it is also not getting any better.  He 
stated that after his automobile accident, he became 
dysfunctional and lost his job.  He estimated his depression 
to be 6/10.  He still had difficulty sleeping; and he 
remained detached from others.  He had feelings of 
discouragement and anhedonia.  He denied suicidal ideation, 
crying spells, and panic attacks.  He reported that since 
1997 or 1999, he has been working 40 hours a week in a 
housekeeping job at the VA.  He hates the job and was 
recently written up for lack of self-care (not shaving, 
wearing a stained shirt, etc.).  

Upon examination, the veteran was hunched over, unshaved, had 
a careless appearance, and was slightly disheveled.  He had 
some psychomotor retardation.  His speech was spontaneous and 
soft.  His mood was depressed with some anxiety affect.  He 
had a restricted form of thought that was tangential and 
circumstantial at times.  He denied homicidal or suicidal 
ideations, auditory or visual hallucinations, and obsessional 
rituals.  His insight and judgment were fair.  He was 
diagnosed with PTSD, delayed onset, chronic, as manifested by 
intrusive thoughts, increased reactivity, feelings of 
detachment, difficulty with irritability and anger, and 
social isolation.  He was assessed with a GAF of 50.  

The RO issued a Supplemental Statement of the Case in 
February 2001 in which it stated that the veteran's GAF score 
of 50 represents moderate symptoms.  It continued the 
veteran's rating at 50 percent.  

In January 2002, the RO granted the veteran entitlement to 
aid and attendance allowance for his wife, with an effective 
date of October 15, 2001.  The veteran's wife suffers from 
diabetes, hypertension, sleep apnea, dementia, depression 
disorder, and a poor memory so that it is unsafe to leave her 
alone.

The veteran underwent another VA examination in June 2002.  
He reported frequently thinking of Vietnam and the Vietnamese 
nurse that he shot.  He still feels guilty about the 
incident.  He doesn't like being in crowds or talking about 
Vietnam.  He endorses severe depression and his sleep is 
intermittent.  The veteran continues to work a 40-hour week.  
Upon examination, he had a downtrodden appearance with 
psychomotor retardation and marginal grooming and self-care.  
He was cooperative and had nonspontaneous speech.  His mood 
was depressed; his affect was flat; and his form of thought 
was simple.  The diagnosis was recorded as PTSD and the 
examiner assigned a GAF score of 45.  

This claim came before the Board in July 2003.  The Board 
remanded the claim so that the RO could fulfill its 
obligations outlined in the VCAA.  Furthermore, the veteran 
had submitted two more depositions that the RO had not 
considered in making its determination.  

Dr. D.K.R.'s June 2000 deposition focused largely on the 
cause of the veteran's symptoms (experience in Vietnam vs. 
automobile accident) rather than the symptoms themselves.  
However, Dr. he stated that the automobile accident 
significantly worsened the veteran's symptoms and that he 
suffered from additional co-morbidity in terms of major 
depression with psychotic features.  He also had intrusive 
memories, a fear that he was going to die, and a decreased 
level of functioning.  

Similarly, Dr. E.H.T. testified in her June 2000 deposition, 
in pertinent part, that since the veteran's accident, his 
PTSD symptoms are more easily provoked.    

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding PTSD:
A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).
Analysis

The veteran is currently rated at 50 percent for his service 
connected PTSD.  In order to be entitled to the next highest 
rating of 70 percent, he must experience occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  The Court has held that the Board's inquiry 
is not necessarily strictly limited to the specific criteria 
found in the VA rating schedule.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Id.  

The relevant psychiatric clinical evidence in the claims file 
reveals that the veteran has intrusive and distressing 
memories of combat experiences, problems with anger and 
hostility, social alienation, and difficulty sleeping.  He is 
irritable, angry, paranoid, and volatile.  He suffers from 
nightmares and hallucinations.  He feels guilt over having 
had to shoot a Vietnamese nurse while in service.  He has 
feelings of detachment and social isolation, as well as 
increased reactivity. Upon examination, the veteran's speech 
has been full of tangential associations and he has 
demonstrated a lack of focus.  His affect has been 
constricted, intense, and labile with flashes of anger, 
grandiosity, and at other times it has been flat.  He has 
demonstrated some psychomotor retardation, as well as 
restricted form of thought that has been tangential and 
circumstantial.  At his February 2001 examination, the 
veteran indicated that he lost his job.  The record reflects 
that, since June 2002, the veteran has reported that he is 
able to work 40 hours a week.     

Based on numerous examinations, the veteran was assessed with 
GAF scores of 35 (in October 1999), 50 (in February 2001), 
and 45 (in January 2002).  A GAF of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2004).  

The Board finds that the disability picture that has been 
presented more nearly approximates occupational and social 
impairment with deficiencies in most areas since September 
1999.  The multiple GAF scores, which range from 35-50, 
indicate serious symptoms, and serious impairment in social, 
occupational, or school functioning.  As such, the Board 
finds that the veteran's PTSD meets the criteria for a 70 
percent rating.  38 C.F.R. § 4.130, Code 9411.

The Board notes that the next highest rating of 100 percent 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.  The veteran does not have most of 
these symptoms.  As noted above, the Board is cognizant of 
Mauerhan, supra, wherein the Court held that the Board's 
inquiry is not necessarily strictly limited to the specific 
criteria found in the VA rating schedule.  The criteria set 
forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Id.  Here, 
in addition to the absence of most of the type and degree of 
the symptoms, or their effects, that would justify a 100 
percent rating, the veteran's GAF scores more nearly 
approximate severe versus total social and industrial 
impairment.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994); Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995). 

In further support of the finding of occupational and social 
impairment with deficiencies in most areas but not total 
occupational and social impairment, the Board notes that the 
veteran has been able to maintain a few relationships (with 
his wife and son); that he has been able to engage in 
employment (since June 2002, he has reported that he is able 
to work 40 hours a week); that his insight and judgment has 
been shown to be fair; that he is typically well-oriented; 
that he is competent to handle VA benefit funds; and that he 
is able to perform activities of daily living (he takes care 
of his wife).  

As the preponderance of the evidence is against the granting 
of a 100 percent rating, the benefit-of-the-doubt doctrine 
does not apply to this aspect of the veteran's claim, and the 
assignment of a 100 percent rating for PTSD must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The evidence of record does not reflect frequent 
periods of hospitalization due to PTSD, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Furthermore, the veteran's difficulty in maintaining 
employment is contemplated by the rating criteria.  That is, 
a 70 percent rating takes into account significant industrial 
impairment.  In sum, there is no indication in the record 
that the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to rating of 70 percent for PTSD, but no greater 
than 70 percent, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


